DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2, 5-10, 17-20 drawn to access region and/or ICS/OCS/vanishing core and/or 2nd multichannel devices are multicore fibers and/or multimode channel, classified in G02B6/036.
II. Claim 3 drawn to 1st and 2nd ECS, classified in G02B6/02004+.
III. Claim 4 drawn to dissimilar transverse patterns and a connecting sleeve,  classified in G02B6/04
IV. Claim 11 drawn to plurality of spatial optical channels disposed within the housing 	structure forms a first transverse channel pattern at the first end and a second transverse 	channel pattern at the second end, wherein the second transverse channel pattern is 	different from the first transverse channel pattern,  classified in G02B6/28+.
V. Claims 12-15 drawn to where the fiber is disposed, classified in G02B6/262+.
VI. Claim 16 drawn to details involving wherein the middle portion is bent from 90° to 170°, classified in G02B6/125+.
Claims 1 link(s) inventions I-VI.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
The inventions I-VI are distinct, each from the other because of the following reasons:
Inventions I-VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have design and/or functions and/or effects as set forth below.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
a. 	Invention I is directed to specific details involving access region and/or ICS/OCS/vanishing core and/or 2nd multichannel devices are multicore fibers and/or multimode channel, not present in Invention(s) II-VI.
b.	Invention II is directed to specific details involving 1st and 2nd ECS, not present in Invention I, III-VI.
c.	Invention III is directed to specific details involving dissimilar transverse patterns and a connecting sleeve, not present in Invention I-II, IV-VI.
d.	Invention IV is directed to specific details involving plurality of spatial optical channels disposed within the housing structure forms a first transverse channel pattern at the first end and a second transverse channel pattern at the second end, wherein the second transverse channel pattern is different from the first transverse channel pattern, not present in Invention I-III, V-VI.
e.	Invention V is directed to specific details involving where the fiber is disposed, not present in Invention I-IV, VI.
f.	Invention VI is directed to specific details involving the middle portion is bent from 90° to 170°, not present in Invention I-V.
Restriction for examination purposes as indicated is proper because the inventions (e.g., I-VI) listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search, for example, searching different classes/subclasses or electronic resources, or employing different search queries directed to each of the separately claimed features/steps listed above. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.




For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874